Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Response filed October 3, 2022 is acknowledged.
-	Claim(s) 1 is/are canceled
-	Claim(s) 2-13 is/are pending in the application.

This action is FINAL

	
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 4, 7 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Young et al, U.S. Patent Publication No. 20030103021.
Consider claim 2, Young teaches a light emitting device comprising: a first transistor (see Young figure 2, element T4); 

a second transistor (see Young figure 2, element T2; 

a third transistor (see Young figure 2, element T1); 

a fourth transistor (see Young figure 2, element T5); 

a light emitting element (see Young figure 2, element 14 electroluminescent (EL) display element); 

a capacitor (see Young figure 2, element C capacitor); and 

a power supply line (see Young figure 2, element 49 voltage supply line); 

a first scan line (see Young figure 2, element 42 row address line); 

a second scan line (see Young figure 2, element 42a row address line); and 

a wiring (see Young figure 2, element 44 data signal line), 

wherein one of source and drain of the first transistor is electrically connected to the light emitting element (see Young figure 2, element T4, 14 electroluminescent (EL) display element), 

wherein another of source and drain of the first transistor is connected to one of source and drain of the second transistor (see Young figure 2, element T4, T2), 

wherein another of source and drain of the second transistor is connected to one electrode of the capacitor through the power supply line (see Young figure 2, element T2, C capacitor, 49 voltage supply line), 

wherein another electrode of the capacitor is connected to one of source and drain of the third transistor (see Young figure 2, element T1), 

wherein another of source and drain of the third transistor is electrically connected to the wiring (see Young figure 2, element T1, 44 data signal line), 

wherein the another electrode of the capacitor is electrically connected to one of source and drain of the fourth transistor (see Young figure 2, element T5 where when T3 is conducting capacitor is connected to T5), 

wherein a gate of the third transistor is electrically connected to the first scan line (see Young figure 2, element T1, 42), 

wherein a gate of the fourth transistor is electrically connected to the second scan line (see Young figure 2, element T5, 42a), and 

wherein the second transistor is a driving transistor of the light emitting element (see Young figure 2, element T2 and paragraph 0056, 0058 where current flowing through the current source transistor T2 is supplied to the fourth electrode 34 through an isolating transistor T4 and isolating transistor T4 is turned on so that the current provided by the current source transistor T2 is supplied to the fourth electrode 34, in order to drive the EL display element).

Consider claim 4, Young teaches all the limitations of claim 2 and further teaches wherein the wiring is a signal line (see Young figure 2, element T1, 44 data signal line).

Consider claim 7, Young teaches all the limitations of claim 2 and further teaches wherein the light emitting device is incorporated in one selected from the group consisting of a display device (see Young paragraph 0001 where the invention relates to display devices), a mobile computer, a game machine, and a cellular phone.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3, 5, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al, U.S. Patent Publication No. 20030103021 in view of ordinary skill.
Consider claim 3, Young teaches all the limitations of claim 2 and further teaches wherein the another electrode of the capacitor is electrically connected a gate of the first transistor (see Young figure 2, element T4, C One of ordinary skill would readily recognize that T4 and C are electrically connected, albeit not directly connected, by virtue of being components of the same electrical circuit. Therefore, the claimed feature would have been obvious to one of ordinary skill in the art).

Consider claim 5, Young teaches all the limitations of claim 2 and further teaches wherein a gate of the second transistor is electrically connected to the second scan line (see Young figure 2, element T2, 42 One of ordinary skill would readily recognize that T2 and 42 are electrically connected, albeit not directly connected, by virtue of being components of the same electrical circuit. Therefore, the claimed feature would have been obvious to one of ordinary skill in the art).

Consider claim 6, Young teaches all the limitations of claim 2 and further teaches wherein the another of source and drain of the fourth transistor is electrically connected to the power supply line (see Young figure 2, T5, 49 One of ordinary skill would readily recognize that T5 and 49 are electrically connected, albeit not directly connected, by virtue of being components of the same electrical circuit. Therefore, the claimed feature would have been obvious to one of ordinary skill in the art).

Claim 8-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al, U.S. Patent Publication No. 20030103021 in view of Sanford et al, U.S. Patent Publication No. 20020084463 and Udagawa et al, U.S. Patent Publication No.  2003/0089905.
Consider claim 8, Young teaches a light emitting device comprising: a first transistor (see Young figure 2, element T4); 

a second transistor (see Young figure 2, element T2; 

a third transistor (see Young figure 2, element T1); 

a fourth transistor (see Young figure 2, element T5); 

a light emitting element (see Young figure 2, element 14 electroluminescent (EL) display element); 

a capacitor (see Young figure 2, element C capacitor); and 

a power supply line (see Young figure 2, element 49 voltage supply line); 

a first scan line (see Young figure 2, element 42 row address line); 

a second scan line (see Young figure 2, element 42a row address line); and 

a wiring (see Young figure 2, element 44 data signal line), 

wherein one of source and drain of the first transistor is electrically connected to the light emitting element (see Young figure 2, element T4, 14 electroluminescent (EL) display element), 

wherein another of source and drain of the first transistor is connected to one of source and drain of the second transistor (see Young figure 2, element T4, T2), 

wherein another of source and drain of the second transistor is connected to one electrode of the capacitor through the power supply line (see Young figure 2, element T2, C capacitor, 49 voltage supply line), 

wherein another electrode of the capacitor is connected to one of source and drain of the third transistor (see Young figure 2, element T1), 

wherein another of source and drain of the third transistor is electrically connected to the wiring (see Young figure 2, element T1, 44 data signal line), 

wherein the another electrode of the capacitor is electrically connected to one of source and drain of the fourth transistor (see Young figure 2, element T5 where when T3 is conducting capacitor is connected to T5), 

wherein a gate of the third transistor is electrically connected to the first scan line (see Young figure 2, element T1, 42), 

wherein a gate of the fourth transistor is electrically connected to the second scan line (see Young figure 2, element T5, 42a), and 

wherein the second transistor is a driving transistor of the light emitting element (see Young figure 2, element T2 and paragraph 0056, 0058 where current flowing through the current source transistor T2 is supplied to the fourth electrode 34 through an isolating transistor T4 and isolating transistor T4 is turned on so that the current provided by the current source transistor T2 is supplied to the fourth electrode 34, in order to drive the EL display element), and 

Young is silent regarding wherein a semiconductor layer of the second transistor is curved so that a L/W (channel length / channel width) of the second transistor is larger than a L/W (channel length / channel width) of the first transistor.

In a related field of endeavor, Sanford teaches optimizing channel width and channel length within area constraints so as to minimize effects of threshold voltage and variations on uniformity of current through an OLED (see Sanford paragraph 0072).

In the same field of endeavor, Udagawa teaches forming larger channel lengths by meandering or snake shape so as to reduce dispersion of the on-current (see Udagawa figure 6, element 102 semiconductor layer, figure 13A, element 1102 semiconductor layer, figure 13B, element 1202 semiconductor layer and paragraphs 0030-0037 specifically for example paragraph 0031 where a shape in which a semiconductor layer 102 snakes in an X direction as shown in FIG. 6 (it is referred to as A type in the present specification), a shape in which a semiconductor layer 1102 snakes in a Y direction as shown in FIG. 13A (it is referred to as B type in the present specification), and a rectangular shape (a semiconductor layer 1202) as shown in FIG. 13B.  Where the semiconductor layer is curved to form a longer channel length).  One of ordinary skill in the art would have been motivated to have modified Young with the teachings of Sanford and Udagawa to have formed channel lengths by various shapes so as to optimize channel width and channel length within area constraints and to minimize effects of threshold voltage and variations on uniformity of current through an OLED using known techniques with predictable results.

Consider claim 9, Young as modified by Sanford and Udagawa teaches all the limitations of claim 8 and further teaches wherein the another electrode of the capacitor is electrically connected a gate of the first transistor (see Young figure 2, element T4, C One of ordinary skill would readily recognize that T4 and C are electrically connected, albeit not directly connected, by virtue of being components of the same electrical circuit. Therefore, the claimed feature would have been obvious to one of ordinary skill in the art).

Consider claim 10, Young as modified by Sanford and Udagawa teaches all the limitations of claim 8 and further teaches wherein the wiring is a signal line (see Young figure 2, element T1, 44 data signal line).

Consider claim 11, Young as modified by Sanford and Udagawa teaches all the limitations of claim 8 and further teaches wherein a gate of the second transistor is electrically connected to the second scan line (see Young figure 2, element T2, 42 One of ordinary skill would readily recognize that T2 and 42 are electrically connected, albeit not directly connected, by virtue of being components of the same electrical circuit. Therefore, the claimed feature would have been obvious to one of ordinary skill in the art).


Consider claim 12, Young as modified by Sanford and Udagawa teaches all the limitations of claim 8 and further teaches wherein the another of source and drain of the fourth transistor is electrically connected to the power supply line (see Young figure 2, T5, 49 One of ordinary skill would readily recognize that T5 and 49 are electrically connected, albeit not directly connected, by virtue of being components of the same electrical circuit. Therefore, the claimed feature would have been obvious to one of ordinary skill in the art).

Consider claim 13, Young as modified by Sanford and Udagawa teaches all the limitations of claim 8 and further teaches wherein the light emitting device is incorporated in one selected from the group consisting of a display device (see Young paragraph 0001 where the invention relates to display devices), a mobile computer, a game machine, and a cellular phone.
Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertion that Young does not describe or suggest an arrangement including “a fourth transistor” and “a second scan line”, in which “a gate of the fourth transistor is electrically connected to the second scan line”, Examiner respectfully disagrees.  Examiner has mapped the recited features to figure 2, element T5 and element 42a.  Young paragraph 0058-0059 disclose that transistor T5 is turned on so that the second electrode 20 is coupled to the address line 42a.  Therefore, as best understood by Examiner, element T5 is clearly “electrically connected” to element 42a as recited in claim 2.  The rejection is maintained.
Regarding Applicant’s argument that Young fails to describe or suggest the subject matter of claim 1, upon which these claims depend, Examiner respectfully notes that claim 1 is canceled.  Further as discussed above, the cited portions of Young clearly disclose element T5 is clearly “electrically connected” to element 42a as recited in claim 2.
Regarding Applicant’s assertion that one of ordinary skill in the art would have no reason to interpret Young describing or suggesting that the gates of T4(and T5) and C are electrically connected, albeit not directly connected by virtue of being components of the same electrical circuit, Examiner respectfully disagrees.  Specifically, with respect to T4 being electrically connected to C, isolating transistor T4 is turned on by mode selection line 48 so that the current provided by the current source transistor T2 is supplied to the fourth electrode 34, in order to drive the EL display element (see Young paragraph 0058). Notice that C is common to both modes of operation (see Young paragraph 0061).  With respect to T5 being electrically connected to C, mode selection signal controls T5 to turn on/off so that a common storage capacitor C is used both for the current source operation and for storing the data signal voltage in the LC mode of operation.  Therefore, as best understood by Examiner, the transistors are electrically connected by virtue of their function to control the electrical circuit.  The rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe, U.S. Patent Publication No. 2004/0041750 (current load device)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625